Citation Nr: 1634084	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  14-13 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen the Veteran's service connection claim for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for PTSD.

3. Entitlement to service connection for vertigo, secondary to the Veteran's service-connected hearing loss and/or tinnitus disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2012 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.   

In March 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The issues of service connection for PTSD and vertigo are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran filed a claim for service connection for PTSD in May 2008.

2. The RO denied this claim in an August 2008 rating decision.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the decision became final.

3. The Veteran has since filed new and material evidence to reopen his claim for service connection for PTSD. 



CONCLUSIONS OF LAW

1. The August 2008 rating decision, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. The evidence received since the August 2008 rating decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Service Connection

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  The initial question before the Board, therefore, is whether new and material evidence has been received, regardless of how the RO characterized the issue.  

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2015).  If, however, new and material evidence is presented or secured with respect to a claim which has been denied, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App. 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).  

The Veteran filed a claim for service connection for PTSD in May 2008.  This claim was denied in August 2008.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran filed to reopen his claim for service connection for PTSD in October 2009, and it was denied in a February 2010 rating decision.  The Veteran filed again to reopen his claim for service connection for PTSD in August 2010 and submitted new and material evidence in December 2010.  Because new and material evidence was received prior to the expiration of the appeal period, the February 2010 rating decision is not final and all subsequent evidence will be considered as having been filed in connection with the October 2009 claim.  See 38 C.F.R. § 3.156(b). 

At the time of the August 2008 rating decision, the evidence before the RO consisted of a statement by the Veteran, VA medical records from 2008, and a VA memorandum indicating a formal finding of lack of information required to verify the Veteran's claimed PTSD stressors.  Since that time, the Veteran was afforded a VA examination in September 2011 in which the examiner diagnosed the Veteran with PTSD related to his military service.  The Veteran also submitted new details regarding his claimed PTSD stressors. 

In determining whether newly-received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). When credibility is presumed, the aforementioned evidence suggests a nexus 
between the Veteran's PTSD and service.  As the evidence was not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen the Veteran's claim for PTSD.  The claim is granted to this extent only.  A remand is necessary to obtain additional evidence.


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened. 


REMAND

The Veteran contends that his PTSD is related to four separate events that occurred in service: engaging in extraction missions for prisoners of war following the end of the Vietnam War; witnessing a fellow service member, T.J., die during an extraction mission; witnessing a plane, that was carrying several fellow service members, including his fiancé, crash at the naval base in Atsugi, Japan; and being assaulted by fellow service members for locking the recreation room at the barracks in 1974. 

The RO contacted the Gray Research Center Archives, as directed by the February 2012 Marine Corps History Division response, for operational unit records for the Veteran's unit from July 1976 to December 1976.  The 3d Marine Aircraft Wing Command Chronology for the period of July 1 to December 31, 1976 was received and associated with the record.  This command chronology does not document any time in Japan.  

The Veteran's personnel records, however, show that he left the United States in late January 1976, at which time he was assigned to H&MS (Headquarters & Maintenance Squadron), Marine Aircraft Group 36 of the 1st Marine Aircraft Wing.  He was then transferred to SU#2 (he states this stands for sub-unit #2) of H&MS, MAG-36, in May 1976, where he stayed until January 1977.  He states while assigned to this unit, in May or June 1976, he participated in a covert mission to extract POW's.  See February 2013 statement.

It does not appear correct attempts were made to corroborate the alleged stressors.  While the Veteran reported he was assigned to the 3rd Marine Aircraft Wing, his personnel records show MAG-36 was part of the 1st Marine Aircraft Wing in the earlier part of 1976, and then once he was transferred to SU#2 in May 1976, there is no longer a designation of which Aircraft Wing the Aircraft Group was assigned to.  It is clear from the Command Chronology obtained for the 3rd Aircraft Wing that they were mostly located in California for the July to December 1976 time period.  Attempts should be made, however, to obtain the command chronology for the 1st Aircraft Wing, and, if possible, any records that would pertain to activities of MAG-36 for the year of 1976.

The RO contacted the Personal and Family Readiness, Casualty Assistance Section, as directed by the February 2012 Marine Corps History Division response, to obtain evidence that corroborates T.J.'s death during an extraction mission.  No response is associated with the record.  On remand, the RO should attempt to obtain a response, including a negative response, and associate it with the record.  In doing so, the RO should identify the 1st Aircraft Wing.  See above discussion.

The RO has not made any attempts to corroborate the Veteran's claim of personal assault.  On remand, the AOJ should contact the appropriate institutions to obtain information regarding any non-judicial punishments issued for a personal assault against the Veteran from October to December 1974.  He states this occurred at the Naval Air Station Supply School in Meridian, Mississippi, when he was assigned to MATSG-90.

Regarding the Veteran's claim for vertigo, the December 2012 examiner did not address whether the Veteran's vertigo was aggravated by his service-connected hearing loss and/or tinnitus.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  Accordingly, on remand, an addendum medical opinion that addresses this issue must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate institutions, including the Personal and Family Readiness, Casualty Assistance Section, located in Quantico, Virginia, to obtain records regarding T.J., the Veteran's fellow service member who allegedly died in 1976 during an extraction mission.  Identify the 1st Aircraft Wing, or, more specifically, MAG-36, as relevant unit information.  Associate all efforts to obtain information and any responses with the record. 

2. Contact the appropriate institutions to obtain information corroborating the Veteran's contention that a plane crashed in the summer or fall of 1976 at the Naval Air Station in Atsugi, Japan.  Associate all efforts to obtain information and any responses with the record.

3. Contact the appropriate institutions, including the Gray Research Center Archives, located in Quantico, Virginia, for information that could corroborate the Veteran's contention that he engaged in extraction missions, to include operational unit records for the 1st Marine Aircraft Wing for 1976, and, in particular, anything involving the activities of H&MS-36, MAG-36.  Associate all efforts to obtain information and any responses with the record.

4. Contact the appropriate institutions that would contain evidence of non-judicial punishments issued between October 1974 to December 1974 for relevant incidents of personal assault that took place at the Naval Air Station Supply School in Meridian, Mississippi, while the Veteran was assigned to MATSG-90.  Associate all efforts to obtain information and any responses with the record.

5. Forward the Veteran's claims file to the examiner who conducted the November 2012 VA Ear Conditions examination, OR to another examiner if that individual is no longer available.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  An in-person examination is not necessary unless the examiner determines otherwise.  The examiner should render an opinion as to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's vertigo condition is aggravated by the Veteran's service-connected hearing loss and/or tinnitus disabilities?

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

A rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
6. After completion of the above, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


